Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Status of Claims
-	Applicant’s Amendment filed August 5, 2021 is acknowledged.
-	Claim(s) 1, 8, 13 is/are amended
- 	Claim(s) 5-6 is/are canceled
-	Claim(s) 1-4, 7-21 is/are pending in the application.

This action is FINAL 

Interview
An interview was conducted on September 8, 2021.  An interview summary is attached.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Examiner respectfully withdraws the objection to claim 8.  Applicant’s amendment has rendered the objection moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 7-12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al, U.S. Patent No. 6,011,526 in view of Sadi et al, U.S. Patent Publication No. 2016/0088287, and Zalewski, U.S. Patent Publication No. 2010/0007582.


receiving, at the HMD device (see Toyoshima figure 1, element 1 Head mounted display unit), a a virtual real space which includes sound and an image which conform with each other and provides a good feeling of presence to the viewer of the display apparatus is disclosed) to the HMD device, the source device sending the single rendered display image upon a all of video information stored in the storage apparatus 14 or 15 or part of the video information which is in a region designated by a region designation signal from the storage/control apparatus 12 should be outputted.); 

generating, by the HMD device, based on the single rendered display image, a display view, the display view being smaller than and a subset of the single rendered display image (see Toyoshima column 6, lines 15-23 where a partial area of the original image, for example, an image of the aspect ratio of 4:3, is extracted and displayed); 



in response to movement of the head of a user wearing the HMD device, generating, at the HMD device, video offset data via at least one motion sensor in the HMD device (see Toyoshima figure 1A, element 5 sensor for detecting a movement of the head of the viewer and column 6, lines 45-67 where a movement of the entire body or a portion of the body of the viewer 2 is detected by means of a sensor, and the display unit calculates, based on the body movement information, an image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen); and

applying, at the HMD device, the video offset data to the display view to determine a position of a further display view with respect to the single rendered display image (see Toyoshima figures 5A-5C and column 6, lines 45-67 where display unit calculates, based on the body movement information, an image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen.  Specifically note that display view image region to be extracted from an original image for example to portions between regions 9A, 10A in figure 5B).

Toyoshima is silent regarding the source device being a standalone mobile device configured to send a single rendered display image to the HMD device, the source device sending the single rendered display image upon a request of the HMD device; further comprising upon the movement of the head, based on the position of the further display view, determining whether the movement of the head of the user wearing the HMD device would cause the further display view to exceed a boundary of the single rendered display image.

In a related field of endeavor, Sadi teaches determining, based on not being viewed by a user may be skipped or disregarded, which may lower bandwidth consumption for data transfer. And paragraph 0167 where perspectives 242A-C may each correspond to a particular view, or perspective, of 360.degree. stereoscopic 3-D environment 240 that is made up of multiple views, or perspectives. Thus, as described more fully herein, a client device may display a particular view of a panoramic (such as 360.degree.) scene, and that scene may be divided into multiple views, each of which may be viewed by the user as, e.g., the user turns her head. This disclosure contemplates that views may be continuous, such that a view is simply whatever is displayed to the user, and the user can adjust the display continuously, e.g., by turning her head. In particular embodiments, the content server 140 may select the frames from the high-resolution stream based on the orientation of the user and may transmit selected frames to client devices 150A-C. The content server 140 may predict direction of motion of client devices 150A-C and transmit additional frames based on the predicted direction of motion) and paragraph 0152 where client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more components or frames based on an inferred change of perspective. As best understood by Examiner a frame of inferred change of perspective image would correspond to a new single display image), 

based on the determination that the movement of the head of the user wearing the HMD device would cause the further display view to exceed a boundary of the single display image, sending a request for a new single rendered display image including the video offset data to the source devicebased on an inferred change of perspective. As best understood by Examiner a frame of inferred change of perspective image would correspond to a new single display image.  Where inferred change of perspective based on movement corresponds to video offset data); and 

in response to the request, receiving the new single rendered display image from the source device (see Sadi paragraph 0156-0160 specifically for example paragraph 0157 where Client device 150 (e.g., a HMD or 3-D television) may receive discrete images or streams from content server 140, and client device 150 may perform reconstruction by combining, stitching, or processing the discrete images or streams to produce a stereoscopic 3-D 360.degree. video.), wherein the new single rendered display image is based on the video offset data (see Sadi paragraphs 0152, 0158, 0166-0167  client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more components or frames based on an inferred change of perspective. As best understood by Examiner a frame of inferred change of perspective image would correspond to a new single display image.  Where inferred change of perspective based on movement corresponds to video offset data); and 

based on the new single rendered display image, generating the further display view for presenting to the user (see Sadi paragraphs 0152, 0158, 0166-0167 specifically for example paragraph 0158 where portions of the sphere not being viewed by a user may be skipped or disregarded, which may lower bandwidth consumption for data transfer. And paragraph 0167 where perspectives 242A-C may each correspond to a particular view, or perspective, of 360.degree. stereoscopic 3-D environment 240 that is made up of multiple views, or perspectives. Thus, as described more fully herein, a client device may display a particular view of a panoramic (such as 360.degree.) scene, and that scene may be divided into multiple views, each of which may be viewed by the user as, e.g., the user turns her head. This disclosure contemplates that views may be continuous, such that a view is simply whatever is displayed to the user, and the user can adjust the display continuously, e.g., by turning her head. In particular embodiments, the content server 140 may select the frames from the high-resolution stream based on the orientation of the user and may transmit selected frames to client devices 150A-C. The content server 140 may predict direction of motion of client devices 150A-C and transmit additional frames based on the predicted direction of motion) and paragraph 0152 where client device 150 predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more components or frames based on an inferred change of perspective. As best understood by Examiner a frame of inferred change of perspective image would correspond to a new single display image).

One of ordinary skill in the art would have been motivated to have modified Toyoshima with the teachings of Sadi to have determined a movement would cause a display view to exceed a boundary as disclosed by Sadi so as to present a change of perspective (further display image) of a 360 degree, stereoscopic environment.

Further, Sadi teaches a source device being a standalone mobile device configured to send a rendered display image to the HMD device, the source device sending the single rendered display image upon a request of the HMD device (see Sadi figure 19, element 140 content server and paragraphs 0049-0050, 0092, 0140, 0144-0152, 0167 client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Specifically for example, paragraph 0150 where content server 140 may provide access to a sliced stream in an interactive way a laptop or notebook computer system, an interactive kiosk, a mainframe, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, or a combination of two or more of these. Therefore, as 

One of ordinary skill in the art would have been motivated to have further modified Toyoshima with the teachings of Sadi to have a content server to provide slices of image data in response to a user’s current viewing area so as to facilitate providing content to a plurality of client devices having various device profiles (see Sadi paragraph 0153).

Toyoshima/Sadi is silent regarding the source device is coupled to the HMD device via an High-Definition Multimedia Interface (HDMI), Display Port (DP) or Type-C video interface.  Toyoshima discloses that the display may be constructed such that the original image is obtained by reproduction of a compressed digital video signal (see Toyoshima column 2, lines 55-60).  Sadi discloses video/image frames may be transmitted by content server (see Sadi paragraph 0167).  In a related field of endeavor, Zalewski teaches a system unit is operable to supply video using video connectors.  Where video connectors may variously include component video, S-video, composite video and one or more High Definition Multimedia Interface (HDMI) outputs or DisplayPort outputs. Consequently, video output may be in formats such as PAL or NTSC, or in 720p, 1080i or 1080p high definition (see Zalewski paragraph 0149).  



Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.

Examiner notes that Toyoshima does not expressly use the terminology of “render”.  However, as best understood by Examiner, Toyoshima clearly discloses rendering images for display which appears to correspond to the claimed feature (see definition of render downloaded from   https://www.thefreedictionary.com/render on July 12, 2020). Further, Sadi expressly discloses rendering images with respect to providing 360 degree stereoscopic 3-d environment (see Sadi paragraph0167).  Therefore, the cited prior arts appear to implicitly and/or expressly disclose rendered display images. 

Consider claim 2, Toyoshima as modified by Sadi and Zalewski teaches all the limitations of claim 1 and further teaches further comprising presenting the display view to the user (see Toyoshima figures 5A-5C and column 6, lines 45-67 image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen.  Specifically note that display view corresponds image region to be extracted from an original image for example to portions between regions 9A, 10A in figure 5B and column 4, lines 1-8).

Consider claim 4, Toyoshima as modified by Sadi and Zalewski teaches all the limitations of claim 1 and further teaches wherein the generating the display view is based on the video offset data and a previous display view (see Toyoshima figures 5A-5C and column 4, lines 1-60, column 5, lines 4-11, specifically for example 54-60 where In particular, if the turning angle of the head exhibits an amount of movement in the leftward direction, then the control signal indicating a start and an end is used to extract a control signal of a left side portion is extracted as seen in FIG. 5A so that an image portion 1OA on the right side may not be displayed. As a result, an image of a left side portion of the original image is displayed on the screen).

Consider claim 7, Toyoshima as modified by Sadi and Zalewski teaches all the limitations of claim 1 and further teaches further comprising: sending movement data from the HMD device to the source device (see Toyoshima column 6, lines 45-67 where a movement of the entire body or a portion of the body of the viewer 

Consider claim 8, Toyoshima as modified by Sadi and Zalewski teaches a method for generating a display view for a head-mounted display (HMD) device (see Toyoshima figures 1A-1B, 5A-5C, 7-8; column 2, lines 32-column 3, line 2 and column 3, line 53-column 10, line 30 specifically for example column 2 lines 61-67 where  a portion of an original image to be displayed is extracted from the original image in response to a movement of a part of the body of a viewer such as the eye-balls or a movement of the entire body and the extracted image is displayed; figures 5A-5C and column 4, line 39-column 5, line 11), the method comprising:

sending, by a source device, a first rendered display image having a first display image boundary to the HMD device ( see Toyoshima figure 7, element 18 control microcomputer and figure 18, element 18 control microcomputer (image processing section) and column 7, line 9-column 8, line 15 where image processing section 18 generates a read control signal for designating whether all of video information stored in the storage apparatus 14 or 15 or part of the video information which is in a region designated by a region designation signal from the storage/control apparatus 12 should be outputted.), that provides a display image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen.  Specifically note that display view corresponds image region to be extracted from an original image for example to portions between regions 9A, 10A in figure 5B) the source device being a standalone mobile (see Sadi paragraphs 0197-0205 specifically for example paragraphs 0197-0198 where one or more computer systems 4400 perform one or more steps of one or more methods described or illustrated herein. In particular embodiments, one or more computer systems 4400 provide functionality described or illustrated herein. In particular embodiments, software running on one or more computer systems 4400 performs one or more steps of one or more methods described or illustrated herein or provides functionality described or illustrated herein. A computer system 4400 taking any suitable physical form. As example and not by way of limitation, computer system 4400 may be an embedded computer system, a system-on-chip (SOC), a single-board computer system (SBC) (such as, for example, a computer-on-module (COM) or system-on-module (SOM)), a desktop computer system, a laptop or notebook computer system, an interactive kiosk, a a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, or a combination of two or more of these. Therefore, as best understood by Examiner any suitable physical form of computing system would serve to provide equivalent functionality whether mobile or stationary) device, the source device is coupled to the HMD device via an High-Definition Multimedia Interface (HDMI), Display Port (DP or Type-C video interface (see Toyoshima column 2, lines 55-60; Sadi paragraph 0167; Zalewski paragraph 0149) configured to send the first rendered display image from a virtual reality or augmented reality environment (see Toyoshima column 3, lines 3-10 where a virtual real space which includes sound and an image which conform with each other and provides a good feeling of presence to the viewer of the display apparatus is disclosed) to the HMD device, upon a request of the HMD device (see Sadi figure 19, element 140 content server and paragraphs 0049-0050, 0092, 0140, 0144-0152, 0167 client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Specifically for example, paragraph 0150 where content server 140 may provide access to a sliced stream in an interactive way based on input from client device 150. As an example and not by way of limitation, a sliced stream may be a real-time 360.degree. 3-D video, and an input from client device 150 may describe an orientation of the user to content server 140. Content server 140 may dynamically serve frames corresponding to the areas the user is viewing. As an example and not by way of limitation, 

at the source device, receiving a request and video offset data from the HMD device for a new rendered display image based on the video offset data (see Sadi paragraphs 0152, 0158, 0166-0167 client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more components or frames based on an inferred change of perspective. As best understood by Examiner a frame of inferred change of perspective image would correspond to a new single display image.  Where inferred change of perspective based on movement corresponds to video offset data) in response to:

determining, by the HMD device, a position of a further display view with respect to the first rendered display image, the further display view being intended for presenting to the user instead of a first display view upon movement of the head of a user wearing the HMD device (see Sadi paragraphs 0152, 0158, 0166-0167 specifically for example paragraph 0158 where portions of the sphere not being viewed by a user may be skipped or disregarded, which may lower bandwidth consumption for data transfer. And paragraph 0167 where perspectives 242A-C particular view, or perspective, of 360.degree. stereoscopic 3-D environment 240 that is made up of multiple views, or perspectives. Thus, as described more fully herein, a client device may display a particular view of a panoramic (such as 360.degree.) scene, and that scene may be divided into multiple views, each of which may be viewed by the user as, e.g., the user turns her head. This disclosure contemplates that views may be continuous, such that a view is simply whatever is displayed to the user, and the user can adjust the display continuously, e.g., by turning her head. In particular embodiments, the content server 140 may select the frames from the high-resolution stream based on the orientation of the user and may transmit selected frames to client devices 150A-C. The content server 140 may predict direction of motion of client devices 150A-C and transmit additional frames based on the predicted direction of motion) and paragraph 0152 where client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more components or frames based on an inferred change of perspective.) and also;

determining, at the HMD device, based on the position and data that the movement of the head of the user wearing the HMD device would cause the further display view to exceed a boundary of the first rendered display image, the determining being performed upon the movement of the head of the user (see based on an inferred change of perspective); 

based on the request and the video offset data (see Sadi paragraphs 0152, 0158, 0166-0167  client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more based on an inferred change of perspective. As best understood by Examiner a frame of inferred change of perspective image would correspond to a new single display image.  Where inferred change of perspective based on movement corresponds to video offset data), generating, at the source device, a second rendered display image having a second display image boundary, the further display view being smaller than and a subset of the second rendered display image (see Toyoshima column 6, lines 15-23 where a partial area of the original image, for example, an image of the aspect ratio of 4:3, is extracted and displayed; figures 5A-5C and column 6, lines 45-67 where display unit calculates, based on the body movement information, an image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen.  Specifically note that display view corresponds image region to be extracted from an original image for example to portions between regions 9A, 10A in figure 5B); and 

sending, from the source device, the second rendered display image to the HMD device (see Sadi paragraph 0167 where the content server 140 may select the frames from the high-resolution stream based on the orientation of the user and may transmit selected frames to client devices 150A-C. The content server 140 may predict direction of motion of client devices 150A-C and transmit additional frames based on the predicted direction of motion.).

Consider claim 9, Toyoshima as modified by Sadi and Zalewski teaches all the limitations of claim 8 and further teaches wherein the data includes at least one of the video offset data, a change in raw motion sensor data, and absolute raw motion sensor data (see Toyoshima column 6, lines 45-67 where a movement of the entire body or a portion of the body of the viewer 2 is detected by means of a sensor, and an output of the sensor is inputted to a microcomputer, by which body movement information such as the direction, speed and amount (turning angle) of movement or turning movement and so forth is calculated. And Sadi paragraph 0050 where input from client systems 150 to content servers 140 may modify portions of the 3-D video transmitted to client systems 150. As an example, the 3-D video may be adjusted based on data from client system 150 indicating that a user's viewing angle has changed.).

Consider claim 10, Toyoshima as modified by Sadi and Zalewski teaches all the limitations of claim 9 and further teaches wherein the video offset data represents a horizontal and a vertical change in distance (see Toyoshima column 7, lines 28-30, column 8, lines 51-54, column 11, lines 29-33 and 40-45 where turning angle of the head may exhibit movement in a leftward direction or a rightward direction corresponding to horizontal change in distance and Sadi figure 23 where slices S-Top, S-Bottom would correspond to view to represent vertical change in perspective).  



sending, from the source device, the further display view to the HMD device (see Sadi paragraphs 0150-0167 specifically for example paragraph 0167 where the content server 140 may select the frames from the high-resolution stream based on the orientation of the user and may transmit selected frames to client devices 150A-C. The content server 140 may predict direction of motion of client devices 150A-C and transmit additional frames based on the predicted direction of motion. And paragraph 0152 where client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more components or frames based on an inferred change of perspective).



Consider claim 21, Toyoshima as modified by Sadi and Zalewski teaches all the limitations of claim 1 and further teaches wherein the generating, at the HMD device, video offset data via the at least one motion sensor of the HMD device is configured to send the video offset data directly to the source device (see Toyoshima column 6, lines 45-67 where a movement of the entire body or a portion of the body of the viewer 2 is detected by means of a sensor, and an output of the sensor is inputted to a microcomputer, by which body movement information such as the direction, speed and amount (turning angle) of movement or turning movement and so forth is calculated. And Sadi figure 19, .


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al, U.S. Patent No. 6,011,526, Sadi et al, U.S. Patent Publication No. 2016/0088287 and Zalewski, U.S. Patent Publication No. 2010/0007582 in view of Iba, U.S. Patent Publication No. 2005/0156817.
Consider claim 3, Toyoshima as modified by Sadi and Zalewski teaches all the limitations of claim 1 and further teaches wherein the video offset data represents a horizontal change in distance (see Toyoshima column 7, lines 28-30, column 8, lines 51-54, column 11, lines 29-33 and 40-45 where turning angle of the head may exhibit movement in a leftward direction or a rightward direction corresponding to horizontal change in distance).  

Toyoshima is silent regarding vertical change in distance.  In the same field of endeavor, Iba teaches reducing a sense of disorientation when corrections are made in the horizontal direction and further teaches using a transformation matrix when a user’s head is moved freely in all directions (see Iba figures 1-7E and paragraphs 0033, 0050, 0053, 0061-0062).  One of ordinary skill in the art would have been motivated to modify Toyoshima to make corrections using a transformation matrix so as to facilitate a user freely moving their head in all . 

Claim 13-14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al, U.S. Patent No. 6,011,526, Sadi et al, U.S. Patent Publication No. 2016/0088287and Zalewski, U.S. Patent Publication No. 2010/0007582 in view of Mallinson, U.S. Patent No. 9824498.

Consider claim 13, Toyoshima as modified by Sadi and Zalewski teaches a head-mounted display (HMD) device wearable by a user (see Toyoshima figures 1A-1B, 5A-5C, 7-8; column 2, lines 32-column 3, line 2 and column 3, line 53-column 10, line 30 specifically for example column 2 lines 61-67 where  a portion of an original image to be displayed is extracted from the original image in response to a movement of a part of the body of a viewer such as the eye-balls or a movement of the entire body and the extracted image is displayed; figures 5A-5C and column 4, line 39-column 5, line 11), the HMD device comprising: 

at least one motion sensor configured to generate video offset data in response to movement of the head of the user (see Toyoshima figure 1A, element 5 sensor for detecting a movement of the head of the viewer; column 5, lines 61-62 where stereo headphone 4 may include an integral gyro sensor in order to detect a turning angle of a viewer and column 6, lines 45-67 where  a movement of the entire body or a portion of the body of the viewer 2 is detected by means of a sensor, and the display unit calculates, based on the body movement information, an image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen.  Where motion sensor data corresponding to turning movement amount of a turning angle of a user’s head corresponds to video offset data); 

a pixel data generator for receiving a display rendered image from a virtual reality or augmented reality environment (see Toyoshima column 3, lines 3-10 where a virtual real space which includes sound and an image which conform with each other and provides a good feeling of presence to the viewer of the display apparatus is disclosed) from a source device (see Toyoshima figures 1A, 1B, column 2, lines 56-58, column 3, lines 53-64, column 4, lines 47-51, column 9, lines 41-43 where display image signal outputted from the video signal conversion apparatus 16 is sent via an image signal processing circuit not shown to and displayed on the display unit.) and 

generating a display view from the rendered display image and the video offset data (see Toyoshima figures 1A, 1B, column 2, lines 56-58, column 3, lines 53-64, column 4, lines 47-51, column 9, lines 41-43 column 6, lines 45-67 where  a movement of the entire body or a portion of the body of the viewer 2 is detected by means of a sensor, and the display unit calculates, based on the body image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen.  Specifically note that display view corresponds image region to be extracted from an original image for example to portions between regions 9A, 10A in figure 5B),

the source device being a standalone mobile (see Sadi paragraphs 0197-0205 specifically for example paragraphs 0197-0198 where one or more computer systems 4400 perform one or more steps of one or more methods described or illustrated herein. In particular embodiments, one or more computer systems 4400 provide functionality described or illustrated herein. In particular embodiments, software running on one or more computer systems 4400 performs one or more steps of one or more methods described or illustrated herein or provides functionality described or illustrated herein. A computer system 4400 taking any suitable physical form. As example and not by way of a laptop or notebook computer system, an interactive kiosk, a mainframe, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, or a combination of two or more of these. Therefore, as best understood by Examiner any suitable physical form of computing system would serve to provide equivalent functionality whether mobile or stationary) device coupled to the HMD device via an High-Definition Multimedia Interface (HDMI), Display Port (DP) or Type-C video interface (see Toyoshima column 2, lines 55-60; Sadi paragraph 0167; Zalewski paragraph 0149), the source device is configured to send the rendered display image to the HMD device, upon a request of the HMD device (see Sadi figure 19, element 140 content server and paragraphs 0049-0050, 0092, 0140, 0144-0152, 0167 client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Specifically for example, paragraph 0150 where content server 140 may provide access to a sliced stream in an interactive way based on input from client device 150. As an example and not by way of limitation, a sliced stream may be a real-time 360.degree. 3-D video, and an input from client device 150 may describe an orientation of the user to content server 140. Content server 140 may dynamically serve frames corresponding to the areas the user is viewing. As an 

presenting, by the HMD device, the display view to the user (see Toyoshima column 6, lines 15-23 where a partial area of the original image, for example, an image of the aspect ratio of 4:3, is extracted and displayed);

applying the video offset data to the display view to determine a position of a further display view with respect to the rendered display image (see Toyoshima figures 5A-5C and column 6, lines 45-67 where display unit calculates, based on the body movement information, an image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen.  Specifically note that display view corresponds image region to be extracted from an original image for example to portions between regions 9A, 10A in figure 5B);

upon the movement of the head, determining, based on the position, that the movement of the head of the user would cause the further display view to exceed a boundary of the rendered display image; 

not being viewed by a user may be skipped or disregarded, which may lower bandwidth consumption for data transfer. And paragraph 0167 where perspectives 242A-C may each correspond to a particular view, or perspective, of 360.degree. stereoscopic 3-D environment 240 that is made up of multiple views, or perspectives. Thus, as described more fully herein, a client device may display a particular view of a panoramic (such as 360.degree.) scene, and that scene may be divided into multiple views, each of which may be viewed by the user as, e.g., the user turns her head. This disclosure contemplates that views may be continuous, such that a view is simply whatever is displayed to the user, and the user can adjust the display continuously, e.g., by turning her head. In particular embodiments, the content server 140 may select the frames from the high-resolution stream based on the orientation of the user and may transmit selected frames to client devices 150A-C. The content server 140 may predict direction of motion of client devices 150A-C and transmit additional frames based on the predicted direction of motion) and paragraph 0152 where client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more components or frames based on an inferred change of perspective.); and 

in response to the request, receiving the new rendered display image from the source device based on the video offset data (see Sadi paragraph 0156-0160 specifically for example paragraph 0157 where Client device 150 (e.g., a HMD or 3-D television) may receive discrete images or streams from content server 140, and client device 150 may perform reconstruction by combining, stitching, or processing the discrete images or streams to produce a stereoscopic 3-D 360.degree. video.) and generating the further display view from the new display image and the video offset data (see Toyoshima figures 1A, 1B, column 2, lines 56-58, column 3, lines 53-64, column 4, lines 47-51, column 9, lines 41-43 column 6, lines 45-67 where  a movement of the entire body or a portion of the body of the viewer 2 is detected by means of a sensor, and the display unit calculates, based on the body movement information, an image region to be extracted from an original image, and outputs a region designation signal which designates the calculated image region. The image region designated by the region designation signal is extracted from the original image and displayed on the display screen; and Sadi paragraphs 0152, 0158, 0166-0167 specifically for example paragraph 0158 where portions of the sphere not being viewed by a user may be skipped or disregarded, which may lower bandwidth consumption for data transfer. And paragraph 0167 where perspectives 242A-C may each correspond to a particular view, or perspective, of 360.degree. stereoscopic 3-D environment 240 that is made up of multiple views, or perspectives. Thus, as described more fully herein, a client device may display a particular view of a scene may be divided into multiple views, each of which may be viewed by the user as, e.g., the user turns her head. This disclosure contemplates that views may be continuous, such that a view is simply whatever is displayed to the user, and the user can adjust the display continuously, e.g., by turning her head. In particular embodiments, the content server 140 may select the frames from the high-resolution stream based on the orientation of the user and may transmit selected frames to client devices 150A-C. The content server 140 may predict direction of motion of client devices 150A-C and transmit additional frames based on the predicted direction of motion) and paragraph 0152 where client device 150 may predictively request additional slices on each side of a visible area based on inferring that the user is expected to change perspective (e.g., based on movement of a head-mounted display (HMD) or remote). Client device 150 may transmit instructions selecting one or more components or frames based on an inferred change of perspective.) ; and 

circuitry for configuring the further display view for viewing by the user wearing the HMD device (see Toyoshima figure 1, element 3 display unit and column 9, lines 41-43 where display image signal outputted from the video signal conversion apparatus 16 is sent via an image signal processing circuit not shown to and displayed on the display unit.).



Consider claim 14, Toyoshima as modified by Sadi, Zalewski and Mallinson teaches all the limitations of claim 13 and further teaches wherein the display view is generated based on the video offset data and a previous display view (see Toyoshima figures 5A-5C and column 4, lines 1-60, column 5, lines 4-11, specifically for example 54-60 where In particular, if the turning angle of the head exhibits an amount of movement in the leftward direction, then the control signal indicating a start and an end is used to extract a control signal of a left side portion is extracted as seen in FIG. 5A so that an image portion 1OA on the right side may not be displayed. As a result, an image of a left side portion of the original image is displayed on the screen).

Consider claim 16, Toyoshima as modified by Sadi, Zalewski and Mallinson teaches all the limitations of claim 13 and further teaches wherein the display view includes pixel data generated by the pixel data generator (see Toyoshima figures 1A, 1B, column 2, lines 56-58, column 3, lines 53-64, column 4, lines 47-

Consider claim 17, Toyoshima as modified by Sadi, Zalewski and Mallinson teaches all the limitations of claim 13 and further teaches wherein the at least one motion sensor (see Toyoshima column 1, lines 49-55) and the pixel data generator are coupled via a digital interface (see Toyoshima column 2, lines 56-60 and figure 8, element 5, 16 input of gyro or the like, video signal conversion apparatus, D/A converter where element 18 corresponds to a control microcomputer which implicitly processes digital values).  One of ordinary skill in the art would have been motivated to have coupled a motion sensor and a pixel data generator via a digital interface so as to facilitate control microcomputer to process the sensor values using known techniques with predictable results.

Consider claim 19, Toyoshima as modified by Sadi, Zalewski and Mallinson teaches all the limitations of claim 13 and further teaches wherein the circuitry includes two display panels (see Toyoshima figure 1A, element 3 display device).  Toyoshima is silent regarding two driver integrated circuits.  In the same field of endeavor, Parker teaches a left eye display and a right eye display having separate display control drivers so as to enable stereoscopic 3D display by having left-eye-specific imagery rendered and displayed in the left-eye display 

Consider claim 20, Toyoshima as modified by Sadi, Zalewski and Mallinson teaches all the limitations of claim 13 and further teaches wherein the at least one motion sensor of the HMD device is further configured to send the video offset data directly to the standalone source device (see Toyoshima column 6, lines 45-67 where a movement of the entire body or a portion of the body of the viewer 2 is detected by means of a sensor, and an output of the sensor is inputted to a microcomputer, by which body movement information such as the direction, speed and amount (turning angle) of movement or turning movement and so forth is calculated. And Sadi figure 19, element 140 content server and paragraphs 0197-0205 specifically for example paragraphs 0197-0198 where one or more computer systems 4400 perform one or more steps of one or more methods described or illustrated herein.).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al, U.S. Patent No. 6,011,526, Sadi et al, U.S. Patent Publication No. .

Consider claim 15, Toyoshima as modified by Sadi, Zalewski and Mallinson teaches all the limitations of claim 13 and further teaches wherein the video offset data represents a horizontal change in distance (see Toyoshima column 7, lines 28-30, column 8, lines 51-54, column 11, lines 29-33 and 40-45 where turning angle of the head may exhibit movement in a leftward direction or a rightward direction corresponding to horizontal change in distance).  

Toyoshima is silent regarding vertical change in distance.  In the same field of endeavor, Iba teaches reducing a sense of disorientation when corrections are made in the horizontal direction and further teaches using a transformation matrix when a user’s head is moved freely in all directions (see Iba figures 1-7E and paragraphs 0033, 0050, 0053, 0061-0062).  One of ordinary skill in the art would have been motivated to modify Toyoshima to make corrections using a transformation matrix so as to facilitate a user freely moving their head in all directions without experiencing disorientation using known techniques with predictable results. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al, U.S. Patent No. 6,011,526, Sadi et al, U.S. Patent Publication No. 2016/0088287, Zalewski, U.S. Patent Publication No. 2010/0007582 and Mallinson, .

Consider claim 18, Toyoshima as modified by Sadi, Zalewski and Mallinson teaches all the limitations of claim 17.  Toyoshima is silent regarding wherein the digital interface is a Serial Peripheral Interface (SPI) interface or a Universal Serial Bus (USB) interface.  In the same field of endeavor, Watson teaches connecting a content processor and a sensor using various types of I/O plugs/connectors such as a USB connector (see Watson paragraphs 0071, 0088, 0094-0095).  One of ordinary skill in the art would have been motivated to have modified Toyoshima with the teachings of Watson to have a USB interface between a content processor and a sensor so as to provide a connection interface to transmit sensor data to a processor using known techniques with predictable results.

Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103  

Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s assertion that Toyoshima does not teach source of image data is the rendering of image data in environments such as virtual and/or augmented reality, Examiner respectfully disagrees and directs Applicant’s attention to Toyoshima column 3, lines 3-10 where a virtual real space which includes sound and an image which conform with each other and provides a good feeling of presence to the viewer of the display apparatus is disclosed.  Examiner reminds Applicant that the claims have been rejected as obvious in view of the combined teachings of the prior arts. Therefore, Examiner also directs Applicant’s attention to Sadi paragraph 0157 where video may be reconstructed in such a way that a user viewing the reconstructed video may perceive a natural, realistic, or immersive 3-D environment that provides a sense of "being there" personally rather than just viewing a representation of a scene on a screen.
Therefore, as best understood by Examiner, the claimed invention would have been obvious in view of the teachings of the prior art as articulated in the rejection above.
The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li, U.S. Patent Publication No. 20170262050 (interaction method for virtual reality).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Dorothy Harris/Primary Examiner, Art Unit 2625